Judgement Supreme Court, Bronx County (Martin Marcus, J.), rendered October 6, 2004, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
*307The court’s verdict rejecting defendant’s justification defense was based on legally sufficient evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence supports the conclusion that defendant was not defending himself against a burglary and that, even if he was, he was still not justified in killing the victim.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Marlow, Williams, Catterson and Kavanagh, JJ.